Case 1:20-cv-08877-PGG Document 13 Filed 01/15/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

GLOBAL INTERACTIVE MEDIA, INC.,

Plaintiff,

)
)
)
)
v. )  1:20-CV-08877-PGG
)
DIGITALLY IMPORTED, INC., )
)
Defendant. 5
SECOND STIPULATION AND ORDER TO EXTEND TIME
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties,
subject to the approval of the Court, that the time within which Defendant Digitally Imported,
Inc. may move, answer, or otherwise respond to the Compiaint is hereby extended up to and
including February 15, 2021.
No provision of this Stipulation and Order shall be construed as a waiver of, and
Defendant Digitally Imported, Inc. expressly reserves, any and all defenses.

This is the second request for extension of time in connection with this matter and is

premised on the fact that the parties are engaged in settlement discussions.

   

 

 

BUTZEL LONG, PC KUTAK ROCK, LLP
Gill $a,
Joshua E. Abraham (#JA1818) Peter N. Kessler (#4256988)
477 Madison Avenue 1760 Market Street
Suite 1230 Suite 1100
New York, Ny 10022 Philadelphia, Pa 19103
(212) 374-5370 (215) 299-4384
abraham@butzel.com peter.kessler@kutakrock.com
Attorneys for Plaintiff Global Attorneys for Defendant Digitally
interactive Media, Inc. Imported, Inc.

January 15, 2021

6626253
4823-1900-9239.1
Case 1:20-cv-08877-PGG Document 13 Filed 01/15/21 Page 2 of 2

SO ORDERED this _ day of , 2021.

 

Hon. Paul G. Gardephe
United States District Judge

6626253
4823-1900-9239.1
